Filed 6/22/16 P. v. Delfin CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B265518

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA434260)
         v.

BEATRIZ ANDREA DELFIN,

         Defendant and Appellant.



THE COURT:*
         Defendant and appellant Beatriz Andrea Delfin (defendant) appeals her judgment
of conviction of second degree robbery. Her appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On March 23, 2016,
we notified defendant of her counsel’s brief and gave her leave to file, within 30 days, her
own brief or letter stating any grounds or argument she might wish to have considered.
That time has elapsed, and defendant has submitted no brief or letter. We have reviewed
the entire record, and finding no arguable issues, affirm the judgment.



*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       Defendant was charged with one count of second degree robbery in violation of
Penal Code section 211,1 and was tried by jury. The evidence showed that defendant
accosted victim Yesenia Nava (Nava) at a gas station, aggressively approached her, made
fist gestures, and called her insulting names, as she asked several times, “Do you know
me? Are you afraid of me? Are you going to call the police?” Feeling frightened and
threatened, Nava took out her cell phone to call 911, but defendant “ripped” it out of her
hands. Nava then took out her Taser, activated the alarm function, and took refuge inside
the gas station market, where police were called. Nava’s phone was later found inside
defendant’s car.
       Defendant testified that she stopped for gas and was conversing with a friend
when Nava surprised her with a Taser attack on her arm, leaving a burn mark. Defendant
claimed that she grabbed the phone accidentally while reaching for the Taser in an effort
to defend herself. On cross-examination, defendant admitted intentionally stopping
behind Nava at the gas station, because Nava had given her a “hard stare” while
defendant recently drove through her neighborhood. Defendant claimed to be hurt by the
Taser, so she returned to her car where she remained until the police arrived.
       Los Angeles Police Officer Jose Salazar testified in rebuttal that he arrested
defendant shortly after the incident. During the subsequent interview defendant did not
have a burn mark or other injury, did not complain of pain, and did not claim to have
been tasered.
       After the People rested, and the trial court denied defendant’s section 1118.1
motion to dismiss, the court investigated defense counsel’s report that Officer Salazar had
spoken to a juror. After the court questioned the juror, defense counsel declined to
inquire, and did not object to the juror’s remaining on the panel.
       The jury found defendant guilty of second degree robbery as charged. On June 29,
2015, the trial court granted three years of formal probation, with 365 days in jail among
other conditions, and 28 days of combined presentence custody credit. The court ordered

1      All further statutory references are to the Penal Code unless otherwise indicated.


                                             2
defendant to pay mandatory fines and fees, and issued a protective order naming Nava as
the protected person. Defendant filed a timely notice of appeal from the judgment.
      Having examined the entire record, we are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment
entered against her in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3